IN THE NINTH COURT OF APPEALS
                            _____________________ _____

                                 09-17-00326-CR
                            __________________________

                   Ex Parte Billy Wayne Barton, Appellant


           Appeal from the 258th District Court of Polk County, Texas
                            Trial Cause No. 24667

                                  MANDATE
TO THE 258TH DISTRICT COURT OF POLK COUNTY, GREETINGS:

      Before our Court of Appeals, on October 18, 2017, the cause came upon
appeal to revise or reverse your judgment was determined; and therein our said
Court made its order in these words:

      “THE NINTH COURT OF APPEALS, having considered this cause on
appeal, concludes that the appeal should be dismissed. IT IS THEREFORE
ORDERED, in accordance with the Court’s opinion, that the appeal is
DISMISSED.”

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf, and in all things have it duly recognized, obeyed and executed.

      BY ORDER OF THE NINTH COURT OF APPEALS, with the Seal thereof
affixed, at the City of Beaumont, Texas, this December 12, 2017.




                                             CAROL ANNE HARLEY
                                             CLERK OF THE COURT